Citation Nr: 1232147	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease, status post laminectomy L5-S1, claimed as a back condition. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a bilateral hand disability, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

5.  Entitlement to service connection for sleep apnea, to include as due to claimed medical conditions. 

6.  Entitlement to service connection for a respiratory disorder, to include shortness of breath, to also include as due to herbicide exposure. 

7.  Entitlement to service connection for a blood disorder, to include claudication and deep vein thrombosis, to also include as due to herbicide exposure. 

8.  Entitlement to service connection for pericarditis, claimed as a heart condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The record reflects that the Veteran requested to be afforded with a hearing before the Board by way of videoconference in March 2007, on his VA Form 9.  However, he later withdrew his request for a Board hearing and asked that his appeal be sent to the Board as soon as possible in May 2007.  Thus, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704(e).

In June 2009 and February 2011 the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denials in November 2010 and June 2012 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for systemic lupus erythematosus (lupus) and for an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the RO.  See typewritten letter from the Veteran dated October 10, 2005; see also undated handwritten letter from the Veteran submitted with his VA Form 9, page 2, item 5; see also a statement from the Veteran dated February 2012.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for a bilateral hand disorder, skin disorder, sleep apnea, respiratory disorder, blood disorder, and pericarditis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record serves to link the Veteran's currently diagnosed low back disability to his military service.

2.  The competent and probative evidence of record serves to link the Veteran's currently diagnosed bilateral foot disability to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed low back disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's currently diagnosed bilateral foot disability was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for low back and bilateral foot disabilities.  The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

In November 2010 and February 2011, the Board remanded these claims and ordered either the AOJ or AMC to obtain outstanding VA and service treatment records as well as schedule the Veteran for VA examinations and associate reports of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC attempted to obtain all outstanding VA and service treatment records.  Additionally, the Veteran was afforded VA examinations in April and August 2011 for his low back and bilateral foot disabilities, and reports of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via the November 2010 and June 2012 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claims in July 2005.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in a March 2006 letter, as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's claims for service connection for back and foot disabilities.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issues of entitlement to service connection for low back and bilateral foot disabilities.

Service connection for low back and bilateral foot disabilities

Because the outcome as to these issues involves the application of virtually similar law, the Board will address these issues together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnoses of degenerative disc disease of the lumbar spine with intermittent radicular symptoms as well as plantar fasciitis.  See, e.g., the April and August 2011 VA examination reports.  Hickson element (1) is, therefore, satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, with respect to the Veteran's low back disability, his service treatment records show that he received treatment for low back pain in service. Specifically, on March 5, 1968, he presented for treatment with complaints of low back pain; left paravertebral muscle spasm and limitation of motion were noted. Medication was prescribed and limitation of duty of 10 days' duration was also recommended at that time.  Although no subsequent treatment for low back problems is shown, the Veteran later, on the July 1968 Report of Medical History, noted having had or currently having "back trouble".   

With respect to the Veteran's bilateral foot disability, he asserts that his feet have cracked badly since his service in the Republic of Vietnam.  See undated handwritten letter, submitted with VA Form 9, pages 1 and 2.  The Board notes that the Veteran is competent to attest to experiencing such incident during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of his feet cracking in Vietnam.  Furthermore, the Board finds that the Veteran's report of injuring his feet is credible.  There is nothing in the claims folder to suggest that the Veteran did not sustain the incident as described.  Notably, his service treatment records show that he received treatment for a foot problem, which was noted to be tinea pedis of dorsum of foot, in August 1966.  

Turning to Hickson element (3), medical nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed low back and bilateral foot disabilities are related to his military service.  The only competent and probative medical opinions of record concerning the issue of medical nexus for the Veteran's low back disability and his bilateral foot disability are the reports of the April and August 2011 VA examiners, respectively.  

Specifically, the April 2011 VA examiner considered the Veteran's documented in-service treatment for his back as well as postservice treatment.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with intermittent radicular symptoms and concluded that the low back disability is "as least as likely as not (50/50 probability) caused by or a result of Veteran's active military service."  The examiner's rationale for her conclusion was based on her finding that osteoarthritis/degenerative disc disease is due to articular failure of the discs in the spine.  She further reported that failure can be due to trauma (one significant traumatic event or multiple small events), genetic predisposition, obesity, poor body mechanics, and a multitude of other mechanical stresses on the joints/spine.  She noted the Veteran's service treatment records which indicate that he was treated for a low back condition, and his ongoing history of back pain as well as radiographic evidence of degenerative disc disease in the lumbar spine.  As such, based on the Veteran's medical records and clinical experience, the examiner concluded that the Veteran's current low back disability is at least as likely as not due to his military service.  

Additionally, the August 2011 VA examiner noted the Veteran's report that during military service, his feet would become raw from walking in the water and mud as well as his report of ongoing foot pain.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with plantar fasciitis and reported that the Veteran's current bilateral foot disability may have been related to his time during service where he claimed that he endured strenuous hiking that resulted in plantar pain and discomfort.  However, he concluded that the Veteran's current bilateral foot disability is "at least as likely as not related to his military service."  The examiner's rationale for his conclusion was based on examination of the Veteran and the Veteran's report of pain at the plantar aspect of his feet as well as review of the Veteran's service treatment records and history of in-service foot injury.  

The April and August 2011 VA examination reports appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  It also appears to be congruent with the Veteran's medical history.

Crucially, there is no competent medical evidence that suggests that the Veteran's current low back and bilateral foot disabilities are not related to his military service.  Also of significance is the fact that the treatment records associated with the Veteran's claims folder contain nothing to otherwise explain the Veteran's persistent low back and bilateral foot disabilities.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current low back and bilateral foot disabilities and his military service.  Hickson element (3), and therefore all elements, is satisfied as to both claims.  

In summary, the Veteran has met all requirements needed to establish service connection for a low back disability and for a bilateral foot disability.  The benefits sought on appeal are therefore granted as to these claims.  


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease, status post laminectomy L5-S1, claimed as back condition is granted. 

Entitlement to service connection for a bilateral foot disability is granted.



REMAND

Service connection for a skin disorder

The Board remanded the Veteran's claim of entitlement to service connection for a skin disorder for the RO to schedule the Veteran for a VA examination in order to determine whether the Veteran's current skin disorder is related to his military service, to include herbicide exposure, and determine whether the Veteran has a current diagnosis of porphyria cutanea tarda (PCT).      

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's skin disorder claim.  Specifically, the Veteran was afforded a VA skin Disability Benefits Questionnaire (DBQ) examination in August 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with cutaneous lupus.  She concluded that the Veteran did not suffer from PCT.  The examiner's rationale for her conclusion was based on her report that the Veteran denied any liver condition and stated that he had never been treated with phlebotomy for any skin condition.  He further stated that his skin lesions were biopsied and indicate lupus.  The examiner also addressed a November 2005 letter sent to the Veteran from Agent Orange Registry physician, V.D., which documented a diagnosis of PCT from an examination given in October 2005 which also noted "all fingers are swollen, shiny and painful."  She thereafter reported that PCT is a skin condition due to a deficiency in urogen decarboxylase.  Lesions consist of bullae which is a fluid filled blister appearing usually more than 5 mm in diameter.  The lesions appear on sun exposed areas of the face, hands, and legs that heal into pink, atrophic scars.  Plasma iron and liver enzymes may be increased and urine porphyrins will be detected.  There are different types of porphyrins.  Hemoglobin tends to elevate requiring phlebotomy to decrease it.  The examiner subsequently concluded that the Veteran's history, medical examination, and lab tests do not indicate a diagnosis of PCT.  She specifically reported that the Veteran's skin lesions are rather secondary to his systemic lupus erythematous.  

Crucially, the August 2011 VA examiner did not provide an opinion as to whether the Veteran's currently manifested skin disorder is related to his military service, to include herbicide exposure as directed by the Board in the February 2011 Remand.  Accordingly, the Board finds that another remand is required for compliance with its February 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Service connection for a bilateral hand disorder, respiratory disorder, blood disorder, and pericarditis

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection for a bilateral hand disorder, respiratory disorder, blood disorder, and pericarditis prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  The Veteran contends that these disabilities are related to his military service, to include herbicide exposure.  Although the Veteran's service treatment records are negative for complaints of or treatment for these disabilities, his service personnel records confirm his service in the Republic of Vietnam between January 1967 and January 1968.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  

According to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's bilateral hand disorder, respiratory disorder, blood disorder, and pericarditis are not among the listed diseases.  Therefore, these disabilities may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's bilateral hand disorder, respiratory disorder, blood disorder, pericarditis and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether these disabilities are related to his military service, to include herbicide exposure, on a direct basis.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a bilateral hand disorder, respiratory disorder, blood disorder, and pericarditis during the pendency of this appeal that had resolved.  In the event that the VA examination does not show a current bilateral hand disorder, respiratory disorder, blood disorder, or pericarditis, the type of scenario addressed under McClain must be addressed on examination as well.
  
Service connection for sleep apnea

The Veteran seeks service connection for his currently diagnosed sleep apnea on the basis that it was caused or aggravated by his other claimed medical conditions.  See undated handwritten letter submitted with VA Form 9, page 2. 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin element (1), current disability, the medical evidence of record documents multiple diagnoses of sleep apnea.  See, e.g., a VA treatment record dated in January 2007.  Wallin element (2) has been met; the Veteran is service-connected for a low back disability as well as for a bilateral foot disability.

With respect to element (3), medical nexus, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's sleep apnea and his service-connected low back disability or bilateral foot disability.  

In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran's sleep apnea is related to his service-connected low back disability or bilateral foot disability as well as his bilateral hand disorder, respiratory disorder, blood disorder, or pericarditis if it is determined that any of these disabilities are related to his military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in August 2011 for his skin disorder.  The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current skin disorder is related to his military service, to include treatment for tinea pedis for dorsum of the foot in 1966 and for a perforated sebaceous cyst in August 1968 as well as herbicide exposure.  

The examiner should indicate in her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral hand disorder, respiratory disorder, blood disorder, pericarditis, and sleep apnea.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any bilateral hand disorder which has been manifested at any time since the Veteran filed his claim in May 2005;

b. For any bilateral hand disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of military service, to include his in-service exposure to herbicides.
 
c. Identify any respiratory disorder which has been manifested at any time since the Veteran filed his claim in May 2005;

d. For any respiratory disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of military service, to include his in-service exposure to herbicides.

e. Identify any blood disorder which has been manifested at any time since the Veteran filed his claim in May 2005;

f. For any blood disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of military service, to include his in-service exposure to herbicides.

g. Identify any heart condition, to include pericarditis, which has been manifested at any time since the Veteran filed his claim in May 2005;

h. For any heart condition identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the condition is related to the Veteran's period of military service, to include his in-service exposure to herbicides.

i. Provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected low back disability or bilateral foot disability.  

If the examiner finds that the sleep apnea is aggravated by the service-connected low back disability or bilateral foot disability, then he/she should quantify the degree of aggravation, if possible.

If, and only if, the examiner finds that the Veteran's bilateral hand disorder, respiratory disorder, blood disorder, and/or heart condition is/are related to his military service, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by these disorders.  

If the examiner finds that the sleep apnea is aggravated by any of these disorders, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


